—Order and judgment (one paper), Supreme Court, New York County (Donna Mills, J.), entered January 31, 2001, which, upon a jury verdict as reduced pursuant to plaintiffs stipulation, awarded plaintiff damages, unanimously affirmed, without costs.
The jury’s affirmative verdict as to defendant-physician’s liability in this medical malpractice action by a departure from accepted medical standards during the brain tumor operation was supported by sufficient evidence as a matter of law (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). Given the severity and permanence of the neurological injuries resulting from defendants’ malpractice, the verdict, as reduced pursuant to plaintiffs stipulation following the partial grant of defendants’ posttrial motion to set aside the verdict, awarding plaintiff $7 million for past and future pain and suffering, does not deviate materially from what is reasonable compensation under the circumstances (see, CPLR 5501 [c]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.